United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 14, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 04-51144
                        Conference Calendar



GARY DONNELL BLEVINS,

                                     Plaintiff-Appellant,

versus

UNITED STATES OF AMERICA,

                                     Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 3:04-CV-317
                       --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Gary Donnell Blevins, federal prisoner No. 10524-097, seeks

leave to proceed in forma pauperis (“IFP”) to appeal the

dismissal of a 28 U.S.C. § 2241 petition challenging allegedly

erroneous sentencing information.    The district court dismissed

Blevins’s petition for lack of jurisdiction and denied IFP,

certifying that the appeal was not taken in good faith.

By moving for leave to proceed IFP, Blevins is challenging the

district court’s certification.     See Baugh v. Taylor, 117 F.3d


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-51144
                                -2-

197, 202 (5th Cir. 1997); FED. R. APP. P. 24(a)(5).   However,

Blevins has not demonstrated any nonfrivolous ground for appeal.

     Blevins argues that the Bureau of Prisons (“BOP”) has

disregarded its procedural rules in rejecting his administrative

attempts to correct his sentence.   He contends that the district

court erred by construing his petition under 28 U.S.C. § 2255

because 28 U.S.C. § 2241 provides the proper jurisdictional basis

for him to challenge the BOP’s alleged failure to correct

incorrect information concerning his sentence.   Blevins’s

challenge to the validity of the enhancement information

supporting his sentence implicates United States v. Booker, 125
S. Ct. 738 (2005).

     Because Blevins’s petition challenges errors that occurred

at sentencing, his claims should not have been brought in a 28

U.S.C. § 2241 petition.   See Padilla v. United States, 416 F.3d
424, 426-27 (5th Cir. 2005).   Blevins is not entitled to proceed

under 28 U.S.C. § 2241 based on the savings clause of 28 U.S.C.

§ 2255 because claims based on Booker do not fit within the

savings clause of 28 U.S.C. § 2255.   See id.

     The IFP motion is DENIED, and the appeal is DISMISSED as

frivolous.   See Baugh, 117 F.3d at 202; 5TH CIR. R. 42.2.